Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 08, 2015

The Court of Appeals hereby passes the following order:

A14A2278. TYLER D. ALLEN v. JEFFREY J. ALLEN.

      The appeal in this case was docketed on August 11, 2014. Appellant’s brief
and enumeration of errors were due on September 1, 2014. On September 2, 2014,

this Court granted Appellant an extension until October 1, 2014 to file his brief and
enumeration of errors. On October 7, 2014, this Court granted Appellant another

extension until October 20, 2014. On October 8, 2014, this Court granted Appellant’s
Motion To Supplement The Record and ordered the Clerk of the Superior Court of

Fulton County to provide the supplemental record by October 18, 2014. On October
29, the Clerk of this Court was advised by a representative of the Superior Court of

Fulton County that Appellant refused to pay for the supplemental record as required.
      As of the date of this Order, Appellant has not filed his brief and enumeration

of errors. Accordingly, this appeal is hereby dismissed as abandoned. See Court of
Appeals Rule 23 (a); Reese v. State, 216 Ga. App. 773 (456 SE2d 271) (1995).
      Appellant’s Motion To Request Oral Argument, Appellant’s Second Motion
To Supplement The Appellate Record, and Appellant’s (third) Motion For Extension

Of Time To File The Initial Brief And Enumeration Of Errors are DENIED AS
MOOT.
     Appellee’s Second Motion To Dismiss Appeal And Response To Appellant’s
Third Motion For Extension is DENIED AS MOOT.




                                  Court of Appeals of the State of Georgia
                                                                       01/08/2015
                                         Clerk’s Office, Atlanta,____________________
                                         I certify that the above is a true extract from
                                  the minutes of the Court of Appeals of Georgia.
                                         Witness my signature and the seal of said court
                                  hereto affixed the day and year last above written.


                                                                                  , Clerk.